Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 1 of 14

Ta THE Uw iTEe SYES Diner Court

 

Pee the DSteucT ef AMASSOLMSeH+ J

 

Nathaw aw, Hong Kong Protesioe #¢

 

Tale Student 7 Ca desk Benes *' Case sJe~

 

 

 

The. (6/9 The lel froeyect™ : ;
= be Ahastel, Fr fredeech eu Sit tre cnty puri be

 

Newt Ginig 2 OL: licngeon v9 hrphery ta totems tap cong shS. aie ap

 

 

 

 

 

 

 

 

US: Deperkmta? at sate TwAE Fredanct. Hd. Bonk, Ae. (F- | oi} CYad/ aot 2)
; Lid bhp ble Spel
z = ne roy Wwe Leper Beaky al ld |

———— OEE sisi te sVen Fe Tramp he expeja fre ilbgert.
Daye fu foe kif ACER Fife letdrenreetraoeillcere— yy Pat Liat

Compan and Prat Siew Bennow gatas The

ie 7

' ee

 

Scr 1 G8 Cwopn) Ecp ASF, 573, FSR

 

fET Tia For WR OF HABEBS CAR puS AP we ADY) ”

 

Awo Maton 1 OSCleSE FISK Electron Supveillon ce 50 USC £ [PObLE

 

 

 

 

 

 

 

 

 

es
- fF =
c- oO
od
aoe
so i ra
oo ou s
33 Ww RE
oa — 28
22 o> = o
o> im a!
Cf>-c— _ —
i
= m

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 2 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 3 of 14

SAO 243 (Rev, 12/04)

fe h 6a)

 

 

 

 

 

 

 

Page 2
al for Await of HABEAS Corpus
MOTION UNDER 28 U.S.C. §.2355. TO-VACATE,SET-ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY UWOE4 FLEcTCowic Suv LeAnce
— Awd ANBT ew Jo ViSclose Fisd Electrewre JupyellAvce Souse ¢ [Poe(£)
United-States District Court District
N icted): Docket or-Case No.:
ame (under Wh stigoH Were convicted) _ aes a Oo
— ——
Place of Confinement: __—T Prisoner No.:
UNITED STATES OF AMERICA ae ee, Movant (include name under which convicted)
a °
Pl
MOTION
1.

 

 

(a) Name and location of court which entered the judgment of conviction you are challenging
oR

Challena ve, Pisa LiCChr ent Sypueilaerce py t— oe Aa Pbne2-

 

 

 

 

 

 

 

 

 

 

= =>
— emery —
(b) Criminal docket or case number (if you know): Cen ©
—_——- ot
So tS m “ti
2. (a) Date of the judgment of conviction (if you know): Pwr : a=
Sa 0 wm
(b) Date of sentencing: <— cc
a
—_ T
3. Length of sentence: SS. =
G5 = m™
4. Nature of crime (all counts): oo, o-
5,

 

 

(a) What was your a one)
(1) Not guilty (2) Guilty O

 

(3) Nolo contendere (no contest) O
(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
what did you plead guilty to and what did you plead not guilty to?

 

6.

If you went to trial, what kind of trial did you have? (Check one)

Jury O Judge only O
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 4 of 14

SAO 243 (Rev. 12/04) Page 3

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes O No &

8. Did you appeal from the judgment of conviction? Yes O No a

9. Ifyou did appeal, answer the following:

(a) Name of court:

 

(b) Docket or case number (if you know):

(c) Result:

 

 

(d) Date of result (if you know):

 

(e) Citation to the case (if you know):

(f) Grounds raised:

 

 

 

 

 

 

 

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes O No G7
If “Yes,” answer the following:
(1) Docket or case number (if you know):
(2) Result:

 

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):
(5) Grounds raised:

 

 

 

 

 

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes O No ey

11. Ifyour answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 5 of 14

AO 243 (Rev. 12/04) Page 4

(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes O No G

(7) Result:

 

(8) Date of result (if you know):

 

(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court:

 

(2) Docket of case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes O No aw
(7) Result:

 

(8) Date of result (if you know):

 

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
or application?

(1) First petition: Yes O No O

(2) Second petition: Yes O No O

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

 

 
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 6 of 14

AO 243 (Rev. 12/04) Page 5

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

GROUND ONE: AJafran Lb haw « Yale Shuden+ ¢ ) Heng Kong prokeijor irs ver) faa by place } é
Under iA FSA eleGrome Jufveillonre and Taeadened in alban ot 5 SOUSCH# Mes etses, and pre Peeves {
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
sation Law & Yale Shiden? and Hong § Kong pie ctesteve was plesked Lin jausulls under
CIP ESR elechrome SurVeenee tn d vee) deah Prears, a becasle fre
Cw (ornate ta diferedit Chine Gc! Sougl heeresee ix tre (1S) Ching tre de
dir in Vielihas oF SO SC £/fO) 2} kG and Ore Droces( We typ Soar a
wireless Lienal Via Satelite +e thie ralbrich mal ail Le ae fr Trin duel forges
ala high, dled! fine anc jlend the C/A tp vermale wblence Lalas nd rnead- bul
naw ledge aad Cledrencalh, hébradld him if t choy fe de Jo Jee “ Telepaties
Kehawor Aled tcsAe " '' Téleag he (etre reject Sto we ak as Loa.
cia.gov; rt 1998 epee A of Morn Kepors at Gosese " Bie ettec+s at Selecse J
ne bade Leleerpen I” 1 knee Tv Mews & @ Koper ar AYA LL Ladlatints | jar Com/Kimivk Lneus$/
2798 55914. b tm L | Tee weull wide Oe Robart Dusmetery a Opp Serbwrf> “Pie Tite et, pallbar op

Guinen P f Teche leg yet of Lon trol ar ou Pubes ctm, Pe Counr Jovueto
(b) Direct Appeal of Ground One: seme was at Whe Visclote he FIP elechremé Survejlence, ce ote

(1) Ifyou appealed from the judgment of enusietian, did you raise this issue? /f24/).
Yes O No O

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No a
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes O No
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 7 of 14

AO 243 (Rev. 12/04) Page 6

(4) Did you appeal from the denial of your motion, petition, or application?
Yes O No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes O No O

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

 

 

 

 

GROUND TWO: yhut Gingrich wal controlled be Pre Cit Rermejely tp Sate Dre “Pe lose
Preyect if a be a vf 52 USC + /fej/erike Ff Pye rex ess
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Lithouk Ing Enaw ledge Pe cp lang foe fechaslog, deker ted on oreund ong
uses a FIP glechrem. Jurveiilence Jakelpie Cgagl beHer bnew “al AMicrewsaye
Heer es +e dipecsig laLbonce Met E1ng euch fo Sate Thar 1) Pr (614 Project sla Le *
in Viejahiy ot SO Use ¢ jhe} e+ deg J ue feces Pe 16l9 feajech if o well
redewrrhed Jerre s of Ed Gein ta Phe wal ees lags tine Pred Shaw ( hers a
[nfluenged Ver irs faucesy ot Ameritan Life + pac pacle tue dedal | Kerdina itch pcre li cu,
piasedesh teed eeearen C. Pre Covet Shrvld chloe Vee (Neon dents Fe ditilose Pre
Fisp Ge wife F feed. pA jb to oflerye Pe nbcla 1 culled Pr lec
Mocking bod fee ob nies pe dae

 

 

(b) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes O No er”
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 8 of 14

AO 243 (Rev. 12/04) Page ?

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?
Yes O No O

(4) Did you appeal from the denial of your motion, petition, or application?
Yes O No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes O No O

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available);

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

 

 

 

 

 

 
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 9 of 14

AQ 243 (Rev. 12/04) Page 8

GROUND THREE: DER Specs b tall Kneay rar — edf Were he. me Lester, di ter bu ded by née) oe
Conpin i | ich al CY waloree ps + Scared Ver thd Antone

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

A peslly yeleal J Benes Asa DiGi for prt fn fier Jin foprrs hes to Prete lds: ap

op oA 2 Apa he win ‘Federal Ctuyt in Clepetand 2the yeveetl Prax Phe DEA Ha

j ai

Walgreens , Lttil meet curr ¢ beep ile: Zeepne Pee Dring | Pia
UL f. type uf Jud dice Failed te Gius Pe DER fp ull Pre polos, on
Prede eae eet Dae ot ae Lert Ag her fees — webs am Praiks
big Dance, Ltoapptvatel iss Pix, | Jepd dhe wt pe} anil Dob. faces had Gey Cede
Cen Bhat aid Con ure d add dea Deve Lempernte ( de Carmmanrtk Pele Srimet.
Pe Ceuret Shyabe pila O30 aly 7 Gen ST AG Gra J + Pek Jubrce Lawyer|
re leon bible con prelenr Eun tery e Lf , das wales Le tase Prat Ah tS freth Aun fregtin
Létorte don Sho) 15 +e « Gkan? Tuy o_o der a cf Athy te ireseer he onl CL pty pn

  
 
   
 

 

     

is

] ay f Ye + dy Aer vere

(b) Direct Appeal of Ground Three: IP USC ¢ $33a An ia Besabaret Undenrd Young esernen whe over deiee

wes discovere A Lad in a Trash caw in Youngs+rww CFT? accord

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? fe Pe Vindica ton, Viev dy. Com

Yes O No O

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No WY
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes O No ©.
(4) Did you appeal from the denial of your motion, petition, or application?
Yes O No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes O No O
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 10 of 14
@,A0 243 (Rev. 12/04) Page 9

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

 

 

 

 

Pe C Uff used Pemahe Pectecstinig 9 fo Cowle tGentf fe Orpedst & mf dence fedeohal Melts Gras
af

GROUND FOUR: + [x CIA tone dre Technolo aK cibe dm Cohbune be —- héve bile Daud
Cake af _¢ “pke Thduslmes by Yabiite fecouk he contested + Lebbel Sgatalr Climate Chénee jn Veelchey

f JO Ue lfojets
(a) Supporting facts (Do not'argue or cite law. Just state the specific facts that support your claim.): * t De prec ae

Pe Ci ofhee vf Scrence { Techne ley Uline Pe Technelecy deers ted a GPOin a ere
77 7
_ Aeve bilke Yowid Coke af Cake Thdutsnret by satel e bocewle he Condetted
nd hid had Cornptiaries Looby Abgnld Climale Chong se leew lihen ond becasue of
a Laurdan? Fre Wor Je Benes Le a i week _ ye £)23)3-014 M dlpaal didemd fed Pif .

Allo pe Tit vled ven wie tec hove [os 1B _caule agtnts fan Gees 9 pn Lletnce Paebtratrs.
MeSS Shooters Jee Pe Peed Minorits Kepner Bank J ijn de o Pareug t bAsaher
Pot Pe Cr se porate tecnoe lag, re Satelite +o Couse be Sf dhe obverse |
Incucars mm EL pote Teva) dunt ee tan alh oe Gavi uw Pritstheeg ope » Pa ca Srepped
od jeas+ try new, tad me Prose. tus thot hug | & tnrtdiad Sate J — ye demder
Mal { dhogdeS $ Cavdms AG bas ti 4 cypred+ tren to inf Wenes Gn Lon pret ¢ fac re &

Me die Leg tlahent. PO Coset Lhewd) ott de fe FASO dig fete? im Pole Allega hon b. 5° USC
(b) Direct Appeal of Ground Four: f+ fo 6/b),
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
Yes O No O

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in,any post-conviction motion, petition, or application?

Yes O No
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 11 of 14

MAO 243 (Rev. 12/04) Page 10

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?
Yes O No ey

(4) Did you appeal from the denial! of your motion, petition, or application?
Yes O No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
YesO No QO

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

 

 

 

 

13. Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

 

 

 

 
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 12 of 14

AO 243 (Rev. 12/04) Page 11

14.

16.

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? Yes O No &

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised,

 

 

 

 

 

 

Give the name and address, if known, of each attorney who represented you in the following stages of the
you are challenging:

,

(a) Atthe preliminary hearing: /1/ / fe

 

 

(b) At the arraignment and plea:

 

 

(c) At the trial:

 

 

(d) At sentencing:

 

(ec) On appeal:

 

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the same time? Yes O No &

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? Yes O No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or

sentence to be served in the future? Yes O No O
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 13 of 14

RAO 243 (Rev, 12/04) Page 12

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section, The limitation period shall run
from the latest of -
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.
Case 1:19-cv-11866-DJC Document1 Filed 09/03/19 Page 14 of 14

AO 243 (Rev. 12/04) Page 13

  

Therefore, movant asks that the Court grant the following relief: WAS hte PehaAtntri f ign Lee
Clete turveillonce tnd parer po EI (A difc/ose ulene woh aj) otiy fee wejied cond

witronded pelef and
or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verity or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § aS awas placed in the prison mailing system on LIIZSNNG
' (month, date, year)

 

Executed (signed) on SP3h4 (date

ee —_— =
a

? AW

 

Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

rents Lhe + — (cee Ly bo Lifts fete ben den Cletdrmn Adra thet} g fares Livre ee

 

 

IN FORMA PAUPERIS DECLARATION

 

{Insert appropriate court]

* Ok OK
